ORDER
Goldberg, Judge:
On April 5,1994, the court sent a letter to the parties outlining the guidelines for completing procedures to resolve this case. The court’s letter afforded plaintiffs thirty days within which to file either a request for remand or a motion for judgment on the agency record. On May 25,1994, the court sent a letter to plaintiffs noting that the thirty-day deadline had passed and that the court had not received any papers or heard any response from plaintiffs concerning the April 5, 1994 letter. The court afforded plaintiffs an additional thirty days within which to file either a request for remand or a motion for judgment on the agency record, or to notify the court of any other action plaintiffs wished to take in this case. The court further stated that “ [sjhould the Court not hear from you within the 30 days, the Court will dismiss this action pursuant to Rule 41(b)(2) of the Rules of this Court (copy enclosed).”
Despite having received notice that this action faced dismissal for lack of prosecution, plaintiffs to date have submitted no papers or responded to either letter sent by the court. Therefore, upon consideration of all other papers and proceedings had herein, and upon due deliberation, it is hereby
Ordered that, in accordance with U.S.C.I.T. Rule 41(b)(2), the above captioned action is hereby dismissed for lack of prosecution. Judgment will be entered accordingly.